Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed April 28, 2022.
Claims 1-17 are pending. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 02, 2022 is in compliance with the provisions of 37 CFR 1.97; except the information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities: The last limitation within the claims state “client device during via the content channel”. The term ‘during’ should be removed. Appropriate correction is required.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,341,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed and the distinctions are obvious variations of each other within claims 1-20 of U.S. Patent No. 11,341,199.

Please see graph below for mapping:

17/732,086						11,341,199
1. A system for delivery of personalized content, comprising: 

a computer including a processor, memory, and content management system operable to provide access to a repository of content assets; 

wherein the system operates to process requests, from client devices, for delivery of personalized content, including 

determining a content channel and a user identity associated with a request for personalized content, and 

determining, based on a content metadata associated with the content assets, the content channel associated with the request, and a dynamically-determined user profile, a particular content asset to deliver in response to the request, wherein the dynamically-determined user profile is based at least partly on user profile information and real-time tracking of events received from multiple sources; 

retrieving the particular content asset determined for delivery from the repository of content assets; and 

delivering the particular content asset to the client device during via the content channel associated with the request.
1. A system for delivery of personalized content, comprising: 
a computer including a processor, memory, and content management system operable to provide access to a repository of content assets, and content metadata associated with the content assets; 
a recommendation engine that receives long term user profile information and real-time tracking information from multiple sources, and operates according to a plurality of recommendation rules that configure the system to compare user profile attributes with the content metadata associated with the content assets, and determine one or more content assets to return in response to a request for personalized content; 
wherein, for each user of a plurality of users, a user identity is determined in association with one or more sessions or content channels; 
wherein data describing user profiles and user profile attributes associated with the plurality of users is received at the recommendation engine from one or more profile sources; and 
wherein a recommendation service or application program interface enables receipt and processing by the recommendation engine of requests, from client devices, for personalized content, whereupon the recommendation engine specifies delivery of content assets, including, in response to a particular request from a client device, 
determining a particular content channel and a particular user identity associated with the particular request, and 
determining, based on the content metadata associated with the content assets, the particular content channel, and a dynamically determined user profile based on aggregate information received from one or more user profile sources for the particular user identity, a particular content asset; 
wherein the particular content asset is retrieved from the repository of content assets and delivered to the client device.


Independent Claims 1, 9, and 17 (system, method, and medium) limitations are fully encompassed within the Independent claims 1, 10, and 19 of U.S. Patent No. 11,341,199. The remaining dependent claims of the instant application (claims 2-8 and 10-16) are fully encompassed and mirror the corresponding claims within U.S. Patent No. 11,341,199.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 9, and 7 are drawn to process requests, for delivery of personalized content, including determining a content channel and a user identity associated with a request for personalized content, and determining, based on a content metadata associated with the content assets, the content channel associated with the request, and a dynamically-determined user profile, a particular content asset to deliver in response to the request, wherein the dynamically-determined user profile is based at least partly on user profile information and real-time tracking of events received from multiple sources; retrieving the particular content asset determined for delivery from the repository of content assets; and delivering the particular content asset to the content channel associated with the request.
The recited limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind; thus the claims fall within the “Mental Processes” grouping of abstract ideas. For example, the claims limitations encompass a person looking at data collected and replicating that data. The examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. The claims fall within the “Mental Processes” grouping of abstract ideas. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all”. Specifically, the limitations of process[ing] requests, for delivery of personalized content, including determining a content channel and a user identity associated with a request for personalized content, and determining, based on a content metadata associated with the content assets, the content channel associated with the request, and a dynamically-determined user profile, a particular content asset to deliver in response to the request, wherein the dynamically-determined user profile is based at least partly on user profile information and real-time tracking of events received from multiple sources; retrieving the particular content asset determined for delivery from the repository of content assets; and delivering the particular content asset to the content channel associated with the request; discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., processor, computer, system, memory, etc.) because a user can mentally, or with pen and paper, observe, evaluate and make judgements to, for example, request and receive personalized content by analyzing and making judgements mentally or with pen and paper to compare content with user profile information; and provide the content to the user.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, computer, system, memory, etc.) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-8 and 10-16, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claim elements considered individually or in combination do not result in a new or improved method for data retrieval.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimble (U.S. Patent Application No. 2010/0251305) in view of Ye (U.S. Patent Application No. 2014/0012671).

Regarding Claim 1, Kimble discloses a system for delivery of personalized content, comprising: 
a computer including a processor, memory, and content management system (par [0081], [0083], [0093], Kimble – client device, processor, memory, and content management) operable to provide access to a repository of content assets (par [0018], [0183], [0218], Kimble – storage device adapted to store a plurality of information regarding a plurality of content… processing assets the host device can be shared between two or more devices); 
wherein the system operates to process actions, from client devices, for delivery of personalized content (par [0126], Kimble – personalized delivery of content).
While Kimble is drawn to providing personalized content to the user, which suggests that there is an implied request to obtain content. However, Kimble does not explicitly teach process requests for content.
On the other hand, Ye discloses a request for content (par [0047], Ye). As such the combination would produce a request for personalized content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ye’s teachings into the Kimble system. A skilled artisan would have been motivated to combine in order to accommodate user preferences as to how the system operates to communicate commands to retrieve and provide the personalized content.
Therefore, the combination of Kimble in view of Ye, disclose determining a content channel and a user identity associated with a request for personalized content (par [0194-0195], [0198-0200], Kimble), and 
determining, based on a content metadata associated with the content assets, the content channel associated with the request, and a dynamically-determined user profile, a particular content asset to deliver in response to the request, wherein the dynamically-determined user profile is based at least partly on user profile information and real-time tracking of events received from multiple sources; retrieving the particular content asset determined for delivery from the repository of content assets; and delivering the particular content asset to the client device during via the content channel associated with the request (par [0184-0185], [0197], [0217-0220], [0230-0233], Kimble – user profiles to be dynamically updated based on user actions; wherein those actions are tracked…).
Regarding Claim 2, the combination of Kimble in view of Ye, disclose the system of claim 1, wherein the system includes a recommendation engine that operates according to a plurality of recommendation rules (par [0184], [0292], Kimble – the recommendation engine generates content records based on a “rules” engine); 
wherein at delivery-time, in response to receipt of the request for personalized content, a plurality of attributes associated with the request are determined and passed to the recommendation engine, which: determines based on the request attributes and its recommendation rules, a set of best-matching content assets to be recommended, and passes a corresponding set of content asset identifiers to a recommendation service or application program interface, for use in delivering the content assets (par [0292-0294], Kimble – rules for the recommendation engine comprises a supervisory entity which monitors and selectively controls the content recommendation functions at a high level and the rules can be determined based on different criteria such as content matching… par [0047], [0050], Ye).
Regarding Claim 3, the combination of Kimble in view of Ye, disclose the system of claim 2, wherein the recommendation rules are provided as one or more taxonomy, tags, or semantic rules, that provide a continuum of targeting from rules with a more precise targeting continuing through rules associated with a precise targeting (Abstract, par [0210], Kimble), and wherein a determination of the content assets to be recommended that best match the dynamically-determined user profile or the request attributes, is based at least on one or more of: 
a taxonomy of the content metadata associated with the content assets; or a semantic matching of the content metadata associated with the content assets (par [0149-0151], Kimble – recommendation engine receives content metadata and utilizes the metadata to generate content records for determining an adequate match by comparing various aspects).
Regarding Claim 4, the combination of Kimble in view of Ye, disclose the system of claim 1, wherein the dynamically-determined user profile is based at least partly on data aggregated from a plurality of profile sources and describing a user profile and user profile attributes received from the profile sources via a service provider interface and connector associated with each profile source (par [0197-0200], Kimble – user profiles to be dynamically updated based on user actions and from either user enter information, historical activity information for that user and/or publicly available data).
Regarding Claim 5, the combination of Kimble in view of Ye, disclose the system of claim 1, wherein for each user of a plurality of users, the system tracks a user identity across a plurality of sessions or content channels, which information is then used in generating the dynamically-determined user profile (par [0218-0220], Kimble – tracking engine and tracking cache).
Regarding Claim 7, the combination of Kimble in view of Ye, disclose the system of claim 1, wherein, the system enables search engine optimization of a website by treating a search engine crawler as one or more distinct profiles and serving distinct personalized content, which enables the search engine crawler to find distinct content, for determining a search engine optimization score for the site (par [0165], [0257], Kimble).
Regarding Claim 8, the combination of Kimble in view of Ye, disclose the system of claim 1, wherein comparison of user profile attributes with the content metadata associated with the content assets, and determination of one or more content assets to return in response to a request for personalized content is based on: a determination of content assets that exactly match a user profile, or a determination of content attributes that best match the user profile attributes (par [0148-0151], [0210], Kimble); and determining a ranked collection of one or more content assets to return in response to a request for personalized content (par [0148], [0257-0259], Kimble).

Claim 9-13 and 15-16 contain similar subject matter as claims 1-5 and 7-8 above; and is rejected under the same rationale.

Claim 17 contains similar subject matter as claim 1 above; and is rejected under the same rationale.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimble in view of Ye, further in view of Eustace (U.S. Patent Application No. 2011/0191366).

Regarding Claim 6, the combination of Kimble in view of Ye, disclose the system of claim 1, further comprising recommendation builder for metadata associated with content assets, definitions of user profile types, and definitions of content in content management system and recommendation rules (par [0080], [0145-0151], [0197-0200], [0292], Kimble). 
However, Kimble and Ye, are not as detailed with respect to a plurality of interface screens and receiving inputs.
On the other hand, Eustace discloses a plurality of interface screens and receiving inputs (Figs. 8-12; par [0010], [0121], Eustace). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eustace’s teachings into the Kimble and Ye system. A skilled artisan would have been motivated to combine in order to facilitate effective and user-friendly campaign administration, customization, creation, and testing.
Therefore, the combination of Kimble in view of Ye, further in view of Eustace, disclose definitions of recommendation rules (par [0121], Eustace); include one or more blog posts, articles, images, videos, banners, documents, frequently accessed questions, data records, lists, success stories that associates particular user profiles and user profile attributes with particular recommendations (par [0113], [0210], Kimble – feedback corresponds to success stories); and enable processing of different types of user profiles, recommendation rules, and success stories, against the content metadata associated with content assets, for displaying previews of the delivery of personalized content across different channels (par [0197-0200], Kimble… par [0124], Eustace).
Claim 14 contains similar subject matter as claim 6 above, and is rejected under the same rationale.
Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
December 16, 2022
/CHELCIE L DAYE/Primary Examiner, Art Unit 2161